               Case 4:18-cv-05293-HSG Document 46 Filed 08/04/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3
   Assistant United States Attorney
 4 Chief, Civil Division

 5 CYNTHIA L. STIER (DCBN 423256)
   Assistant United States Attorney
 6
      450 Golden Gate Avenue, Box 36055
 7    San Francisco, California 94102-3495
      Telephone: (415) 436-7000
 8    FAX: (415) 436-7009
 9 Attorneys for the United States of America

10

11
                                     UNITED STATES DISTRICT COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
                                             OAKLAND DIVISION
14

15   UNITED STATES OF AMERICA,                       ) Case No. 4:18-cv-05293-HSG
                                                     )
16           Plaintiff,                              )
                                                     )
17      v.                                           ) STIPULATED JUDGMENT
                                                     )
18   MEDIA RIGHTS TECHNOLOGIES, INC.,                )
19                                                   )
             Defendant.                              )
20                                                   )
                                                     )
21                                                   )
22           The United States of America, and defendant, Media Rights Technologies, Inc., by and through
23 its respective counsel, stipulate and agree as follows:

24            That Final judgment be entered in favor of the United States and against Media Rights
25   Technologies, Inc. for delinquent federal employment tax liabilities [Forms 941] for all four quarters of
26   2008; the first and fourth quarters of 2009; the first and second quarters of 2010; all four quarters of
27   2011; the first quarter of 2012 through the second quarter of 2019, inclusive; and the delinquent
28
                  Case 4:18-cv-05293-HSG Document 46 Filed 08/04/20 Page 2 of 2




 1   federal employment tax liabilities [Forms 940] for tax years 2009, 2014, 2015, 2016, 2017 and 2018, in

 2   the amount of $2,124,892.46, as of January 1, 2020, plus interest plus interest and statutory additions,

 3   which will continue to accrue until paid in full, as provided by 28 U.S.C. § 1961(c) and 26 U.S.C.

 4   §§ 6621 and 6622.

 5                                                       DAVID L. ANDERSON
                                                         United States Attorney
 6

 7
   s/ Betty Williams________________                     _/s/ Cynthia Stier____________
 8 BETTY WILLIAMS, ESQ.                                  CYNTHIA STIER
   Williams & Associates, P.C.                           Assistant United States Attorney
 9 3600 American River Drive, Suite 135
   Sacramento, CA 95864                                  Attorneys for United States
10
   Attorney for Media Rights Technologies, Inc.
11

12
             PURSUANT TO THE STIPULATION OF THE PARTIES HEREIN, IT IS HEREBY
13
     ORDERD, ADJUDGED and DECREED:
14
             1.       The Stipulation between the United States of America, and Media Rights Technologies,
15
     Inc. is approved.
16
             2.       Final judgment is entered in favor of the United States and against Media Rights
17
     Technologies, Inc. for delinquent federal employment tax liabilities [Forms 941] for all four quarters of
18
     2008; the first and fourth quarters of 2009; the first and second quarters of 2010; all four quarters of
19
     2011; the first quarter of 2012 through the second quarter of 2019, inclusive; and the delinquent federal
20
     employment tax liabilities [Forms 940] for tax years 2009, 2014, 2015, 2016, 2017 and 2018, in the
21
     amount of $2,124,892.46, as of January 1, 2020, plus interest plus interest and statutory additions, which
22
     will continue to accrue until paid in full, as provided by 28 U.S.C. § 1961(c) and 26 U.S.C. §§ 6621 and
23
     6622.
24
                                    SO ORDERED this 4th day of August, 2020.
25

26                                                 ________________________________________
                                                   HONORABLE HAYWOOD S. GILLIAM, JR.
27                                                 UNITED STATES DISTRICT JUDGE
28
